CONFIDENTIAL TREATMENT REQUESTED

Exhibit 10.6
 
TECHNOLOGY LICENSE AGREEMENT*


 
This license agreement (“Agreement”) is by and between:
 
MAYO FOUNDATION FOR MEDICAL EDUCATION AND RESEARCH, a Minnesota charitable
corporation, located at 200 First Street SW, Rochester, Minnesota 55905-0001
(“MAYO”); and
 
NILE PHARMACEUTICALS, INC., a Delaware corporation, incorporated by Two River
Group Holding, LLC, located at 689 Fifth Avenue, 14th Floor, New York New York
10022 (“NILE”), each a “Party,” and collectively, “Parties.”
 
WHEREAS, MAYO desires to make its patent rights and know-how available for the
development and commercialization of products for public use and benefit; and
 
WHEREAS, MAYO is willing to grant and NILE is willing to accept an exclusive
license under certain patent rights for the purpose of developing and
commercializing such products, as set forth below; and
 
WHEREAS, NILE will be responsible for designing, developing, marketing,
sublicensing and selling any products in accordance with the grant of rights
hereunder.
 
NOW THEREFORE, in consideration of the foregoing and their mutual covenants set
forth below, the Parties agree as follows:
 
Article 1 - Definitions
 
For purposes of this Agreement, each term defined in this Article will have the
meaning specified for it below and will be applicable both to the singular and
plural forms:
 
1.01 “Affiliate” means:
 
(a)
with respect to MAYO means any corporation or other entity within the same
“controlled group of corporations” as MAYO or its parent Mayo Foundation. For
purposes of this definition, the term “controlled group of corporations” shall
have the same definition as Section 1563 of the Internal Revenue Code as of
November 10, 1998, but shall include corporations or other entities that, if not
a stock corporation, more than 50% of the board of directors or other governing
body of such corporation or other entity is controlled by a corporation within
the controlled group of corporations of MAYO or Mayo Foundation. MAYO's
Affiliates include, but are not limited to: Mayo Foundation; Mayo Collaborative
Services; Inc., Rochester Methodist Hospital; Saint Mary's Hospital; Mayo Clinic
Rochester; Mayo Clinic Jacksonville, Florida; St. Luke's Hospital, Jacksonville,
Florida; Mayo Clinic Arizona; Mayo Clinic Hospital, Arizona; Mayo Regional
Practices, P.C., Decorah, Iowa; and Mayo Health System West Central Wisconsin
and controlled or wholly-owned subsidiary corporations of all of the above.

 

--------------------------------------------------------------------------------

*  Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “***” at the exact place where material has been omitted.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)
with respect to NILE means any corporation or other person controlling,
controlled by or under common control with NILE.

 
(c)
The term “control” means the possession, directly or indirectly, of the power to
direct the management and policies of a corporation or person, whether through
the ownership of voting securities, by contract or otherwise. Control shall be
deemed to exist in the case of the ownership, directly or indirectly, of 50% or
more of the equity interests in any such corporation.

 
1.02
“Change of Control” shall mean a merger, consolidation, acquisition or the
transfer of all, or substantially all, of the business interests of NILE to
which this Agreement relates to which NILE is a party where the shareholders of
NILE immediately prior to effective date of such merger or consolidation
beneficially own, immediately following the effective date of such merger,
consolidation, acquisition or other transaction, securities representing less
than 50% of the combined voting power of the surviving corporation's then
outstanding voting securities.

 
1.03
“Commercialization” means all steps that must be taken to put a Product on the
market in the Territory after all necessary regulatory approvals have been
obtained, including, without limitation, the manufacturing, marketing,
distribution and/or sublicensing of such Product.

 
1.04
“Development” means the process of creating and assembling the data and files
necessary to obtain regulatory approval for a Product including, without
limitation, all preclinical and clinical research and trials on such Product.

 
1.05
“Effective Date” means 20 January 2006.

 
1.06
“FDA” means the Food and Drug Administration within the Department of Health and
Human Services of the United States.

 
1.07
“Field” means all therapeutic indications.

 
1.08
“Government Rights” means rights, if any, of the United States Government to the
Patents under Public Law 96-517 and Public Law 98-620, as amended or augmented
by other similar laws.

 
 
2

--------------------------------------------------------------------------------

 
 
1.09
“Improvements” means any and all new developments relating solely to Products
made by or arising out of the laboratories of Drs. John Burnett and Ondrej Lisy
during the three (3) year period following the Effective Date of this Agreement,
including improved methods of manufacture and production techniques, and shall
include, but not be limited to, new or additional analogs of the Product,
therapeutic indications and developments intended to enhance the safety and
efficacy of the Product.

 
1.10 “Know-How” means all technical information and data, whether or not
patented, presently known or learned, invented, or developed by the Drs. John
Burnett and Ondrej Lisy that is useful in the Development and Commercialization
of a Product and is disclosed to NILE, to the extent that such technical
information and data are helpful for the use or practice of the Patents or
Know-How as permitted herein.
 
1.11
“License Quarter” begins on the Effective Date, and thereafter begins on the
first day of each January, April, July, and October during the Term.

 
1.12
“License Year” begins on the Effective Date, and thereafter begins on the first
day of each January during the Term.

 
1.13
“Net Sales” means the amount invoiced by NILE, its Affiliates or Sublicensee for
sale of a Product in the Territory to a third party, less the following:

 
(a)
sales, tariff duties, excise or use taxes directly imposed and with reference to
particular sales;

 
(b)
credits for defective or returned Products;

 
(c)
regular trade and discount allowances; and

 
(d)
bad debt deductions actually written off during the accounting period;

 
Leasing, lending, consigning or any other activity by means of which a third
party acquires the right to possession or use of a Product will be considered a
sale for the purpose of determining Net Sales.
 
1.14
“NDA” shall mean a New Drug Application filed in the United States with the FDA.

 
1.15
“Patent or Patents” means the issued United States and foreign patents and the
pending applications set forth in Exhibit A, together with any and all
substitutions, extensions, divisionals, continuations, continuations-in-part (to
the extent that the subject matter is disclosed and enabled in the parents), or
foreign counterparts of such patent applications and patents which issue thereon
any where in the world, including reexamined and reissued patents.

 
1.16
“Phase II” means a human clinical trial, the principal purpose of which is to
evaluate the effectiveness of the Product for a particular indication in
patients with the disease and to determine the common short-term side effects
and risks associated with the Product as required in 21 C.F.R. §312. A Phase II
study shall be deemed to have been initiated when the first patient has been
dosed with the drug substance.

 
 
3

--------------------------------------------------------------------------------

 
 
1.17
“Phase III” means expanded controlled and uncontrolled human clinical trials
performed after Phase II evidence suggesting effectiveness of the Product has
been obtained, and is intended to gather the additional information about
effectiveness and safety that is needed to evaluate the overall benefit-risk
relationship of the Product and to provide an adequate basis for physician
labeling, as required in 21 C.F.R. §312. A Phase III study shall also include
any other human clinical trial intended to provide the substantial evidence of
efficacy necessary to support the filing of an approvable NDA (such as a
combined Phase  II/Phase III study, or any Phase III study in lieu of a Phase II
study) (a “Pivotal Study”), whether or not such study is a traditional Phase III
study. A Phase III study shall be deemed to have been initiated when the first
patient has been dosed with the drug substance.

 
1.18
“Product” means any method, service or product within the Field, the
manufacture, use, offer for sale or sale of which would infringe the Patent
rights.

 
1.19
“Reasonable Commercial Efforts” means efforts consistent with those used by
comparable biotechnology companies in the United States in research and
development projects for therapeutic methods or compositions deemed to have
commercial value comparable to the Product.

 
1.20
“Reports” means written summaries for each Product generally describing NILE's
efforts with respect to Development and Commercialization of the Product,
including:

 
(a)
tests and research completed;

 
(b)
any filings made with any regulatory authorities;

 
(c)
any regulatory approvals received;

 
(d)
a response to any comments that MAYO have made to any earlier Report, including
NILE's rationale for rejecting any suggestion contained in such comments;

 
(e)
reports or minutes of any formal meetings with regulatory authorities, whether
convened in person or otherwise; and

 
(f)
any other major regulatory event, including but not limited to, placement of a
“clinical hold” on a trial.

 
1.21 “Sublicensee” means an entity to 'whom NILE sublicenses the right to offer
for sale or sell the Products in the Territory for the Field.
 
1.22 “Successful Completion” of a Phase III clinical trial shall mean a clinical
trial that yields data that is sufficiently statistically significant to permit
NILE to file a NDA.
 
 
4

--------------------------------------------------------------------------------

 
 
1.23 “Valid Claim” means an issued claim of any unexpired patent or claim of any
pending patent application included among the Patents, which has not been held
unenforceable, unpatentable or invalid by a decision of a court or governmental
body of competent jurisdiction, unappealable or unappealed within the time
allowed for appeal, which has not been rendered unenforceable through disclaimer
or otherwise, and which has not been lost through an interference proceeding or
abandoned.
 
1.24 “Territory” means world-wide.
 
 
5

--------------------------------------------------------------------------------

 
 
Article 2 - Development and Commercialization
 
2.01 Agreements of Nile. NILE agrees to use its commercially reasonable efforts
to implement a program of Development and Commercialization of the Product as
soon as practically possible. To achieve this goal, NILE agrees to:
 
(a)
conduct a reasonable research and commercial development program to develop a
Product;

 
(b)
expend reasonable amounts towards the research and development of such Products;

 
(c)
diligently pursue worldwide regulatory approval of a Product;

 
(d)
commence marketing of a Product within [***] following regulatory approval in
the United States.

 
(e)
comply with all applicable laws in performing its obligations under this
Agreement, including in connection with obtaining the regulatory approvals; and

 
(f)
perform in good faith all of its obligations under this Agreement.

 
2.02 Management. NILE and its Affiliates shall assemble a management team, which
shall include:
 
(a)
a management team with relevant drug development experience; and

 
(b)
a Board of Directors initially consisting initially of up to five members.

 
2.03 Scientific Advisory Board. NILE will assemble a Scientific Advisory Board
(“SAB”) consisting of experienced thought leaders in the area of Congestive
Heart Failure. Dr. John Burnett shall serve as the Chairman of the SAB, subject
to restrictions, if any, of MAYO's Conflict of Interest Committee, and subject
to his reasonable availability. NILE shall compensate MAYO for Dr. Burnett's
Know-How in this role at a rate of Fifty Thousand Dollars ($50,000.00) per
annum, in addition to reimbursement of reasonable travel expenses. This amount
shall be paid quarterly {i.e. by March 31st, June 30th, September 30th and
December 31st of each year) in equal installments of Twelve Thousand Five
Hundred Dollars ($12,500). It is understood and agreed that Dr. Burnett will not
be required to expend more than a maximum of twenty-four (24) days per year in
his capacity as Chairman of the SAB,
 
2.04 Development Plans and Reports. NILE agrees to provide MAYO with the Reports
semi-annually, within 30 days of June 30th and December 31st, starting in the
second License Year. Such Reports shall be in sufficient detail for MAYO to
among other things:
 
(a)
determine whether NILE is using Reasonable Commercial Efforts to pursue the
regulatory approvals;

 
 
6

--------------------------------------------------------------------------------

 
 
(b)
determine whether NILE is using Reasonable Commercial Efforts to develop a
Development plan; and

 
(c)
determine whether a Development plan, once developed and implemented,
establishes that NILE is using its Reasonable Commercial Efforts for
Commercialization of a Product.

 
2.05 Notification. NILE agrees to notify MAYO within thirty (30) days if NILE
determines that all Development efforts have been terminated for all Products in
which case MAYO may terminate this Agreement and the licenses granted hereunder
without cause upon thirty (30) days prior written notice.
 
2.06 Consultation Regarding Reports. MAYO shall review the Reports and promptly
inform NILE if MAYO reasonably believes that the Development or
Commercialization plans presented in the Reports are not adequate for a Product.
NILE and MAYO will mutually confer, provided, however, notwithstanding anything
to the contrary herein, NILE has the final decision-making authority.
 
2.07 Receipt of Regulatory Approval. NILE shall notify MAYO within five (5)
business days of receiving official notice of any regulatory approval for any
Product.
 
Article 3 - Grant of Rights
 
3.01 Grant of Rights. MAYO grants to NILE an exclusive, world-wide,
royalty-bearing license, with the right to sublicense pursuant to Section 3.06,
under the Patents and Improvements, and a nonexclusive right under the Know-How
to develop, make, have made, use, sell, import, offer to sell and commercialize
Products within the Territory and within the Field.
 
3.02 Reservation of Rights. The grant of rights in Section 3.01 is subject to
the Government Rights of the United States government, if any, in the Patents
and Know-How, and subject to MAYO' reservation of rights to make, have made and
use the Patents and Products on a royalty-free basis for MAYO' and its
Affiliates internal non-commercial clinical, research and education programs.
 
3.03 All Other Rights Reserved. Except as granted in Section 3.01, or as
otherwise expressly granted herein, no other license is granted by MAYO under
any intellectual property rights owned or controlled by MAYO, including any
patents, know-how, copyrights, proprietary information, and trademarks. All such
rights are expressly reserved by MAYO. Except as provided herein, NILE
acknowledges that in no event will this Agreement be construed as an assignment
by MAYO to NILE of any intellectual property rights.
 
3.04 Confidentiality. During the Term, and for a period of three years
thereafter, each Party hereto agrees to keep confidential by not disclosing to
any third party any information (i) relating to this Agreement, including the
terms and conditions thereof, or (ii) disclosed by one Party (the “Disclosing
Party”) to the other (the “Receiving Party”). The Parties may use this
information solely as necessary for complying with the terms and conditions of
this Agreement. The obligations of non¬disclosure and non-use will not apply
when and to the extent such information:
 
(a)
becomes part of the public domain through no action or fault of the Receiving
Party; or

 
 
7

--------------------------------------------------------------------------------

 
 
(b)
was in the Receiving Party's possession before disclosure by the Disclosing
Party, as demonstrated by written records, and was not acquired, directly or
indirectly, from the Disclosing Party; or

 
(c)
was received by the Receiving Party from a third party having a legal right to
transmit such information.

 
At MAYO's request, NILE will cooperate fully with MAYO, except financially, in
any legal actions taken by MAYO to protect its rights in the Patents and
Know-how disclosed hereunder.
 
For avoidance of doubt, any violation of the obligations stated in this Section
3.04 constitutes a material breach of this Agreement.
 
3.05 Availability of Product to MAYO. Once a Product becomes commercially
available, to the extent permitted by law, NILE will provide Products to MAYO
and their Affiliates solely for it and their use for internal clinical, research
and education programs in the Field at most favored nation pricing, i.e. no more
than the lowest price available to NILE's commercial customers for the Products
for use in the Field.
 
3.06 Sublicensee Actions. Nile may enter into sublicensing agreements under the
Patents. Nile shall not receive, or agree to receive, anything of value in lieu
of cash or equity as consideration from a third party under a sublicense
agreement (excluding (a) any amounts paid to NILE specifically designated for
clinical research and development of the Product, or (b) purchases of debt or
equity securities of NILE), without the prior written approval of MAYO. Nile
agrees that any sublicense agreement shall (i) contain provisions at least as
favorable to MAYO for the protection of MAYO's rights and the limitation of
MAYO's liability exposure as the terms of this Agreement, including without
limitation with respect to name use, limitation of liability and
indemnification, and development and commercialization obligations commensurate
in scope as those set forth for Nile in this Agreement, (ii) to the fullest
extent applicable, contain all rights and obligations due to MAYO contained in
this Agreement, (iii) name MAYO as a third party beneficiary and (iv) not permit
the sublicensee to grant further sublicenses. Nile shall (i) be and remain
responsible for the performance by such sublicensee with the terms of this
Agreement, and any action by a sublicensee that would, if conducted by Nile, be
a breach of this Agreement, shall be deemed a breach of this Agreement by Nile,
and (ii) ascertain, calculate, audit and collect all royalties that become
payable by such sublicensee hereunder and take appropriate enforcement action
against such Sublicensee for any failure to pay or to properly calculate
payments. Any purported sublicense in violation of this Section 3.06 shall be
void.
 
 
8

--------------------------------------------------------------------------------

 
 
Nile shall furnish to MAYO a true and complete copy of each sublicense agreement
and each amendment thereto, within thirty (30) days after the sublicense or
amendment has been executed, which copy shall be the Confidential Information of
Nile.
 
Article 4 - Consideration and Royalties
 
4.01 Initial Consideration.
 
(a)
Upon execution of this Agreement, NILE will pay MAYO an up-front payment of FIVE
HUNDRED THOUSAND DOLLARS (US $500,000) as consideration for entering into the
Agreement. This initial payment is nonrefundable and is not an advance or
creditable against any royalties otherwise due under this Agreement.

 
(b)
MAYO shall be granted FIVE HUNDRED THOUSAND (500,000) shares of common stock,
par value $0,001 per share (the “Common Stock”) representing ten percent (10%)
of the fully diluted stock of NILE as of the date of execution of this
Agreement.

 
4.02 Milestone Payments. NILE or its Sublicensee shall make one-time milestone
payments to MAYO as follows:


MILESTONE
 
MILESTONE PAYMENT
Initiation of the first company sponsored Phase  II clinical trial of a Product
 
[***]
Initiation of the first U.S. company sponsored Phase III clinical trial of a
Product
 
[***]
Successful completion of a U.S. company sponsored Phase III clinical trial of a
Product
 
[***]
Acceptance by the FDA of the first New Drug Application (“NDA”) for a Product
 
[***]
Approval by the FDA of the first NDA for a Product
 
[***]
Approval by the FDA of an NDA for the first Product in each additional
therapeutic indication
 
[***]
Approval by the FDA of an NDA for each additional Product
 
[***]

 
For the avoidance of doubt, “successful completion” of a Phase III clinical
trial shall mean one that yields data that is sufficiently statistically
significant to permit NILE to file an NDA.
 
 
9

--------------------------------------------------------------------------------

 
 
4.03 Milestones Related to Funding from Mayo's Discovery-Translation Program.
Within sixty (60) days of the Effective Date, MAYO and NILE shall negotiate
milestones for the use of money awarded to Dr. Burnett's program by MAYO's
Discovery-Translation Program. If the parties agree to such milestones, the
parties will set forth a budget and the proposed milestones in Exhibit B. NILE
acknowledges that there is no requirement for MAYO to achieve the milestones.
MAYO will not be required to fund any activities except for the amounts agreed
upon in Exhibit B. In any event, such amount shall not exceed the award to Dr.
Burnett's program of $[***]. For any money over $[***], up to, but not exceeding
$[***] (the “Additional Award”), which is spent from the Discovery-Translation
award for the Development of a Product, MAYO shall be granted the equivalent
dollar value in common stock of NILE, immediately upon the completion of the
first equity financing following the use of such Additional Award. The number of
shares to be issued to MAYO pursuant to this Section 4.03 shall be determined by
dividing the Additional Award by the per share price of the securities sold in
such equity financing.
 
4.04 Earned Royalties. NILE or its Sublicensee will pay MAYO [***] of the Net
Sales of Products in the Territory for use in the Field covered by at least one
Valid Claim. The Earned Royalties are payable as described in Section 5.01.
 
4.05 License Maintenance Royalties. In order for NILE to maintain its exclusive
license, NILE will pay MAYO a License Maintenance Royalty of [***] in License
Year 1 and 2 and a License Maintenance Royalty of [***] in each License Year
thereafter. Such License Maintenance Royalties are fully creditable against the
Milestone Payments described in Section 4.02 hereto. For the avoidance of doubt
the License Milestone Royalty for License Year 1 shall be due on or before 20
January 2007. Failure to make License Maintenance Payments shall be considered a
material breach of this Agreement.
 
4.06 Interest. Any payment that is not made on or before the date when due under
this Agreement shall accrue interest thereon from and including such date and
until but excluding the date of payment at the rate of one-half percent (0.5%)
per month, or, if such rate is in excess of the rate then permitted by
applicable laws, at the highest rate so permitted.
 
4.07 Taxes. NILE is responsible for all applicable taxes (other than net income
taxes), duties, import deposits, assessments, and other governmental charges,
however designated, that are now or hereafter will be imposed by any authority
in or for the Territory, based on or relating to:
 
(a)
the Product or use of the Patents by NILE and/or NILE's Sublicensees; or

 
(b)
the import of the Product into the Territory by NILE and/or NILE's Sublicensees.

 
Notwithstanding the foregoing, NILE shall not be responsible for any taxes
arising from transactions to which MAYO or any of their Affiliates may be
parties exclusive of transactions with NILE.
 
4.08 No Deductions for Taxes. Except as otherwise stated herein, or unless
otherwise agreed to in writing by MAYO and NILE, all payments to be made by NILE
to MAYO under this Agreement represent net amounts MAYO is entitled to receive,
and shall not be subject to any deductions or offsets by NILE for any reason
whatsoever. NILE, however, is not responsible for any payments, including income
tax, required to be paid by MAYO on funds received from or on behalf of NILE.
 
 
10

--------------------------------------------------------------------------------

 
 
4.09 U.S. Currency. All payments to MAYO under this Agreement will be made by
draft drawn on a United States bank, and payable in United States dollars.
 
4.10 Material Breach. It shall be a material breach of this Agreement if NILE
shall fail to make any payment pursuant to Article 4 of this Agreement when such
payment is due or by the end of any applicable cure period.
 
Article 5 - Accounting and Reports
 
5.01 Royalty Reports and Payments. NILE will, after Commercialization of at
least one Product, deliver to MAYO on or before 1 June, 1 September, 1 December
and 1 March a written report for the previous License Quarter stating, for each
Product and for each country in the Territory in “which there are Net Sales:
 
(a)
the number of Products sold during the period covered by the written report;

 
(b)
a description of all deductions from gross receipts applied to determine Net
Sales;

 
(c)
amount of royalty due thereupon for the period covered by the written report;
and

 
(d)
exchange rates used to calculate the royalties due.

 
Each such report shall be accompanied by the royalty payment due for such
License Quarter, in accordance with this Article 5.
 
5.02 Audit Rights. NILE agrees to maintain the Records and to require any
permitted Sublicensees to maintain the Records. “Records” mean complete and
accurate records showing clearly all transactions that are relevant to any
sales, costs, expenses and payments under this Agreement, to be kept in a manner
consistent with generally accepted accounting principles and standard operating
procedures. MAYO shall have the right, at its expense, through a certified
public accountant or like person reasonably acceptable to NILE, to examine the
records of NILE and its Sublicensees during regular business hours before the
Termination or expiration of this Agreement and for three (3) years thereafter,
provided that such examination shall not take place more often than once a year
and shall be limited to a report on the accuracy of royalty statements and
payments. If the audit report for any License Year discloses an underpayment
discrepancy in royalties owed by NILE and royalties paid by NILE to MAYO that
exceeds [***] of total Net Sales or Sublicense Revenue made until the date of
completion of the audit, NILE shall pay the reasonable expense of the audit and
pay to MAYO the entire amount of the discrepancy plus interest within thirty
(30) days from the date upon which MAYO notified NILE of the discrepancy.
Interest shall be computed at the rate which is the prime rate of Citibank N.A.
(N.Y.) in effect at 9:00 a.m. on the day that MAYO notifies NILE of the
discrepancy. Discrepancies in royalty payments for a License Year identified by
the audit report amounting to less than five percent (5%) shall be paid by the
end of the License Quarter in which the audit was made.
 
 
11

--------------------------------------------------------------------------------

 
 
Article 6 - Representations, Warranties and Indemnification
 
6.01 Representations and Warranties. MAYO hereby represents and warrants to the
best of its counsel's knowledge the following:
 
(a)
MAYO has the full right and power to perform the obligations and grant the
License set forth in this Agreement;

 
(b)
There are no outstanding agreements, assignments or encumbrances in existence
inconsistent with the provisions of this Agreement.

 
(c)
Subject to Section 3.02, MAYO owns or possesses all right, title and interest in
and to the Patents free and clear of all liens, charges, encumbrances or other
restrictions or limitations of any kind whatsoever.

 
(d)
Subject to Section 3.02, there are no licenses, options, restriction, liens,
rights of third parties, disputes, royalty obligations, proceedings or claims
relating to, affecting, or limiting its rights or the rights of NILE under this
Agreement, which imposes obligations upon MAYO or gives any rights to MAYO
which, in either case, would adversely affect the rights of NILE or the
obligations of MAYO under this Agreement.

 
(e)
There is no claim, pending or threatened, of infringement, interference or
invalidity regarding, any part or all of the Patents and their use as
contemplated in the underlying patent applications as presently drafted or as
contemplated under this Agreement.

 
(f)
MAYO has provided a copy of all pending patens and applications for which Dr.
Burnett or Dr. Lisy is an inventor.

 
6.02 No Warranties. Notwithstanding the foregoing, nothing in this Agreement
will be construed as:
 
(a)
a warranty or representation by MAYO as to the validity or scope of any of the
Patents; or

 
(b)
an obligation to bring or to prosecute actions against third parties for
infringement of the Patents; or

 
(c)
a warranty or representation that the manufacture, use, sale, offer for sale or
importation of any Product or the use or practice of any of the Patents are free
from infringement or misappropriation of a third party's intellectual property
rights.

 
 
12

--------------------------------------------------------------------------------

 
 
6.03 Disclaimer. MAYO HAS NOT MADE AND PRESENTLY MAKES NO PROMISES, GUARANTEES,
REPRESENTATIONS OR WARRANTIES OF ANY NATURE, DIRECTLY OR INDIRECTLY, EXPRESS OR
IMPLIED, REGARDING THE MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
NON-INFRINGEMENT FOR THE PRODUCTS OR PATENTS. THE KNOW-HOW AND PATENTS PROVIDED
OR LICENSED UNDER THIS AGREEMENT ARE PROVIDED “AS IS,” “WITH ALL FAULTS,” AND
“WITH ALL DEFECTS”.
 
NILE is solely responsible for determining whether the Patents and Know-How
provided or licensed hereunder have applicability or utility in NILE's
manufacturing and design activities. NILE assumes all risk and liability in
connection with such determination.
 
6.04 Indemnification by NILE. NILE will defend, indemnify, and hold harmless
MAYO and MAYO's Affiliates from any and all claims, actions, demands, judgments,
losses, costs, expenses, damages and liabilities (including but not limited to
reasonable attorneys fees and other out-of- pocket expenses incurred in
litigation) (collectively, “Claims”), regardless of the legal theory asserted,
arising out of or connected with: (a) use by NILE of Patents or Know-How
furnished or licensed under this Agreement; (b) development, design,
manufacture, distribution, use, sale, or other disposition of products,
including Products, by NILE or its transferees or Mayo and/or it Affiliates; and
(c) any clinical trial funded or conducted by NILE, unless such Claims are
judicially determined to have arisen out of the gross negligence or willful
misconduct of MAYO or its Affiliates. As used herein, MAYO and its Affiliates
include the trustees, officers, agents, and employees of MAYO and its
Affiliates. NILE will, during the Term, carry occurrence-based liability
insurance, including products liability and contractual liability, in an amount
and for a time period sufficient to cover the liability assumed by NILE
hereunder, such amount being at least [***], provided that a lesser amount shall
be acceptable to MAYO until such time as the Product enters into human clinical
trials. In addition, such policy will name MAYO as an additional-named insured
party.
 
6.05 Additional Waivers. IN NO EVENT WILL MAYO'S LIABILITY OF ANY KIND INCLUDE
ANY SPECIAL, INDIRECT, INCIDENTAL, OR FUTURE DAMAGES, EVEN IF MAYO HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IN NO CASE WILL MAYO'S LIABILITY OF
ANY KIND EXCEED THE TOTAL AMOUNTS WHICH HAVE ACTUALLY BEEN PAID TO MAYO BY NILE
AS OF THE DATE OF FILING OF THE ACTION AGAINST MAYO WHICH RESULTS IN THE
SETTLEMENT OR AWARD OF DAMAGES.
 
Article 7 - Term and Termination
 
7.01 Term. Unless sooner terminated, this Agreement shall continue in full force
and effect until the later of (a) the expiration of the last to expire valid
claim contained in the Patents and (b) the 20th anniversary of this Agreement.
 
 
13

--------------------------------------------------------------------------------

 
 
7.02 Material Breach. MAYO shall be entitled to terminate this Agreement at any
time based upon material breach if NILE has failed to cure such material breach
within ninety (90) days of receipt of notice by NILE from MAYO that NILE is in
breach.
 
7.03 Termination for Other than Material Breach. NILE may terminate the
Agreement without cause upon ninety (90) days prior written notice.
 
7.04 Termination for Challenge. MAYO may terminate this Agreement by
transmitting a notice of termination to NILE in the event NILE challenges the
validity or enforceability of any of the Patent Rights in any manner.
 
7.05 Insolvency of Company. MAYO may terminate this Agreement by transmitting a
notice of termination to NILE in the event NILE ceases conducting business in
the normal course, becomes insolvent or bankrupt, makes a general assignment for
the benefit of creditors, admits in writing its inability to pay its debts as
they are due, permits the appointment of a receiver for its business or assets,
or avails itself of or becomes subject to any proceeding under any statute of
any governing authority relating to insolvency or the protection of rights of
creditors.
 
7.06 Effect of Termination. Upon termination of this Agreement, all rights
granted therein will immediately revert to MAYO with no further notice or action
required on the MAYO's behalf. NILE shall negotiate in good faith for an
agreement, which shall be on commercially reasonable terms, under which NILE
would provide to MAYO and grant the rights to use full and complete copies of
all toxicity, efficacy, and other data generated solely by NILE (including by
contractors or agents on their behalf, specifically excluding MAYO) in the
course of NILE's efforts to develop Products or obtain governmental approval for
the sale of Products, for use in connection with the development and
commercialization of Products.
 
7.07 Survival. The following obligations survive the expiration or termination
of this Agreement:
 
(a)
NILE's obligation to supply reports covering the time period up to the date of
termination or expiration;

 
(b)
MAYO' right to receive payments, fees, and royalties accrued or accruable from
payment at the time of any termination or expiration;

 
(c)
NILE's obligation to maintain records, and MAYO' right to have those records
inspected;

 
(d)
any cause of action or claim of MAYO, accrued or to accrue, because of any
action or omission by NILE;

 
(e)
NILE's obligations stated in Section 2.06 for data developed prior to
termination or expiration, Sections 3.04 and 3.06; the applicable sections of
Article 6; Sections 7.06, 7.08 and 7.09; and Article 10; and

 
 
14

--------------------------------------------------------------------------------

 
 
(f)
MAYO' obligations stated in Section 3.04 and 10.01, and the applicable sections
of Articles 6 and 10.

 
7.08 Inventory. NILE shall notify MAYO within thirty (30) days of the effective
date of termination of this Agreement the amounts, if any, of Product that NILE,
its Sublicensees and distributors then have in inventory in each country or
Territory. At MAYO' election, NILE, its Sublicensees and distributors may sell
the Product in that country or Territory if NILE pays royalties thereon in
accordance with Sections 4.03 and 5.01. In the event that MAYO does not permit
the sale of the inventory, MAYO will direct NILE to return the inventory to MAYO
or to destroy the inventory, at the cost of MAYO. Return of Confidential
Information. Within thirty (30) days of the effective date of termination of
this Agreement, each of the Parties shall return all of the other Party's
Confidential Information, including all copies thereof; provided, however, that
each Party shall be entitled to retain one copy of all such Confidential
Information in its legal department so that any continuing obligations of
confidentiality may be determined.
 
Article 8 - Patent Filing, Prosecution and Maintenance
 
8.01 Patent Filing, Prosecution and Maintenance. Following execution of this
Agreement, NILE shall be responsible for the prosecution and maintenance of all
Patents and Patent applications, at NILE's expense, using counsel reasonably
acceptable to MAYO, and shall keep MAYO informed of prosecution
 
8.02 Patent Term Extension. MAYO will have the sole right to decide on which
Patent(s) to obtain a patent term extension; provided that MAYO will consider
NILE's input on the matter. NILE agrees to do all things which MAYO determines
are necessary to ensure the timely and complete filing and prosecution of any
application for a patent term extension with the United States Patent and
Trademark Office for any Licensed Product. NILE's duties shall include, but not
be limited to, providing MAYO with any information and notifications reasonably
necessary for obtaining a patent term extension.
 
Article 9 - Patent Rights Enforcement
 
9.01 Third Party Litigation. In the event a third party institutes a suit
against NILE for patent infringement involving a Product, NILE will promptly
inform MAYO and keep MAYO regularly informed of the proceedings. In the event
the third party sues or joins MAYO, MAYO will have the right to control the
defense of the suit. Each Party will bear its own costs of the suit and any
recovery will be shared equally by the Parties.
 
9.02 Infringement by Third Party. NILE and MAYO will promptly inform the other
Party in writing of any alleged infringement of any Patent and provide the other
Party with available evidence of such infringement, and MAYO and NILE will have
the right to institute an action for infringement of the Patents consistent with
the following:
 
(a)
If MAYO and NILE agree to institute suit jointly, then the suit will be brought
in the names of both parties. NILE will exercise control over such action,
provided, however, that MAYO may, if it so desires, be represented by counsel of
its own selection, and at its own expense.

 
 
15

--------------------------------------------------------------------------------

 
 
(b)
In the absence of an agreement to institute a suit jointly, MAYO may institute
suit and, at its option, join NILE as a plaintiff. MAYO will bear the entire
cost of such litigation, including attorneys' fees. NILE will cooperate
reasonably with MAYO, except financially, in such litigation. MAYO will not
settle or enter into a voluntary disposition of the action without NILE's prior
written consent.

 
(c)
In the absence of an agreement to institute a suit jointly, and if MAYO
determines not to institute a suit, as provided in paragraph (b) of this Section
9.02, then NILE may institute suit and, at its option, join MAYO if MAYO is a
necessary party to the litigation. NILE will bear the entire cost of such
litigation, including attorneys' fees. MAYO will cooperate reasonably with NILE,
except financially, in such litigation NILE will not settle or enter into a
voluntary disposition of the action without MAYO's prior written consent.

 
(d)
Absent an agreement to the contrary, any costs under (a) above will be borne
equally by the Parties and any recoveries will be shared in proportion to the
economic damages suffered by each Party. Otherwise, each Party will bear its own
expenses and any recovery will be applied as follows:

 

 
(i)
first, to reimburse the Party bringing the action;

 

 
(ii)
second, to reimburse the expenses of the other Party in connection with such
action; and

 

 
(iii)
third, [***] percent ([***]%) to MAYO and [***] percent ([***]%) to NILE.

 
(e)
If either Party institutes a suit under this Section 9.02 and then decides to
abandon the suit, it will first provide timely written notice to the other Party
of its intention to abandon the suit, and the other Party, if it wishes, may
continue prosecution of such suit, provided, however, that the sharing of
expenses and of any recovery in such suit will be agreed-upon separately by the
Parties.

 
9.03 Patent Marking. To the extent commercially feasible and customary in the
trade, NILE will mark all Products that are manufactured or sold under this
Agreement with the number of each issued patent within the Patents that cover
such Product(s). Any such marking will be in conformance with the patent laws
and other laws of the country of manufacture or sale.
 
Article 10 - General Provisions
 
10.01 Name Use. This Agreement does not convey any right to use any of the other
Party's names or logos other than where required by law, rule or regulation.
Neither Party may use publicly for publicity, promotion, or otherwise, any logo,
name, trade name, service mark or trademark of the other Party or its
Affiliates, or any simulation, abbreviation or adaptation of the same, or the
name of any of the other Party's employee or agent without such other Party's
prior, written, express consent other than where required by law, rule or
regulation. MAYO's marks include, but are not limited to, the terms “MAYO®” and
“MAYO CLINIC®.” Any violation of this Section 10.01 constitutes a material
breach of this Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
10.02 Assignment. Nile may assign its rights and obligations under this
Agreement to a third party in conjunction with a Change of Control without
Mayo's prior written consent; provided that Nile shall remain responsible for
the performance of its assignee, the assignee agrees to assume and be bound by
the provisions of this Agreement in writing and Nile promptly notifies Mayo of
such assignment. Mayo's written consent, which shall not be unreasonably
withheld, shall be required prior to any other assignment of Nile's rights or
obligations hereunder. Any other purported assignment is void.
 
10.03 Waiver. The failure of a Party to complain of any default by another Party
or to enforce any of such Party's rights, no matter how long such failure may
continue, will not constitute a waiver of the Party's rights under this
Agreement. The waiver by a Party of any breach of any provision of this
Agreement shall not be construed as a waiver of any subsequent breach of the
same or any other provision. No part of this Agreement may be waived except by
the further written agreement of the Parties.
 
10.04 Governing Law and Jurisdiction. This Agreement is made and performed in
Minnesota. It is governed by Minnesota law, but specifically not including
Article 2 of the Uniform Commercial Code as enacted in Minnesota. This is not an
Agreement for the sale of goods. In addition, no Minnesota conflicts-of-law or
choice-of-laws provisions apply to this Agreement. To the extent the substantive
and procedural law of the United States would apply to this Agreement, it
supersedes the application of Minnesota law. The exclusive for a for actions
between the Parties in connection with this Agreement are the State District
Court sitting in Olmsted County, Minnesota, or the United States Court for the
District of Minnesota. NILE agrees unconditionally that it is personally subject
to the jurisdiction of such court.
 
10.05 Headings. The headings of articles and sections used in this document are
for convenience of reference only, and shall not affect the meaning or
interpretation of this Agreement.
 
10.06 Notices. All notices and other business communications between the Parties
related to this Agreement shall be in writing, sent by certified mail, addressed
as follows:
 
If to MAYO:
 
Mayo Foundation for Medical Education and Research
 
200 First Street SW
   
Rochester, Minnesota 55905-0001
   
Attn:
Susan L. Stoddard, Ph.D.
COPY TO
 
Office of Technology Commercialization
Mayo Legal
 
Mayo Medical Ventures
Attn: General Counsel
Telephone
:507-284-8878
Telephone: 507-284-2650
           
Facsimile:
507-284-5410
Facsimile: 507-284-0929
Email:
sstoddard@mayo.edu
       

 
Nile Pharmaceuticals, Inc.
689 Fifth Avenue, 14th Floor
New York New York
Attn: David Tanen
Telephone: 212-871-7900
Facsimile: 212-871-7901
Email: dmt@tworiver.com
   

 
 
17

--------------------------------------------------------------------------------

 
 
Notices sent by certified mail shall be deemed delivered on the third day
following the date of mailing. A Party may change its address or facsimile
number by giving written notice in compliance with this section.
 
10.07 Limitation of Rights Created. This Agreement is intended only to benefit
the Parties hereto and is not intended to confer upon any other person any
rights or remedies hereunder.
 
10.08 Independent Contractors. It is mutually understood and agreed that the
relationship between the Parties is that of independent contractors. No Party is
the agent, employee, or servant of the other. Except as specifically set forth
herein, no Party shall have or exercise any control or direction over the
methods by which the other Party performs work or obligations under this
Agreement. Further, nothing in this Agreement is intended to create any
partnership, joint venture, or lease, expressly or by implication, between the
Parties.
 
10.09 Entire Agreement. This Agreement constitutes the final, complete and
exclusive agreement between the Parties with respect to its subject matter and
supersedes all past and contemporaneous agreements, promises, and
understandings, whether oral or written, between the Parties.
 
10.10 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties, their heirs, legal representatives, successors and
assigns.
 
10.11 Severability. In the event any provision of this Agreement is held to be
invalid or unenforceable, the remainder of this Agreement shall remain in full
force and effect as if the invalid or unenforceable provision had never been a
part of the Agreement.
 
10.12 Amendments. This Agreement may not be amended or modified except by a
writing signed by the Parties and identified as an amendment to this Agreement.
 
10.13 Construction. The Parties agree to all of the terms of this Agreement. The
Parties execute this Agreement only after reviewing it thoroughly. That one
Party or another may have drafted all or a part of this Agreement will not cause
this Agreement to be read more strictly against the drafting Party. This
Agreement, and any changes to it, will be interpreted on the basis that the
Parties contributed equally to the drafting of all of its parts.
 
 
18

--------------------------------------------------------------------------------

 
 
10.14 Nondisclosure. Except as permitted herein, neither Party will disclose any
of the terms of this Agreement without the express, prior, written consent of
the other Party, or unless required by law or a regulatory authority.
 
10.15 Counterparts. This Agreement shall become binding as of the Effective Date
when any one or more counterparts hereof, individually or taken together, shall
bear the signatures of each of the Parties hereto. This Agreement may be
executed in any number of counterparts, each of which shall be an original as
against any Party whose signature appears thereon but all of which together
shall constitute but one and the same instrument.
 
IN WITNESS WHEREOF, MAYO and NILE have caused this Agreement to be signed as of
the Effective Date by their respective representatives.
 
MAYO FOUNDATION FOR MEDICAL EDUCATION AND RESEARCH:
 

 
/s/ Steven P. Vannurden
1/18/06

--------------------------------------------------------------------------------

NAME: STEVEN P. VANNURDEN
TITLE: ASSISTANT TREASURER
DATE

 
READ, UNDERSTOOD AND AGREED:
 
/s/ John C. Burnett
 
 
1/18/06

--------------------------------------------------------------------------------

JOHN C. BURNETT, M.D.
DATE
        /s/ Ondrej Lisy 1/18/06

--------------------------------------------------------------------------------

ONDREJ LISY, M.D., PH.D.
DATE
   

 
NILE PHARMACEUTICALS, INC:
 
 
 /s/ Joshua A. Kazam 1/18/06

--------------------------------------------------------------------------------

NAME: Joshua A. Kazam
TITLE: President
DATE
   

 
 
19

--------------------------------------------------------------------------------

 

 
EXHIBIT A

PATENTS
 
US Patent granted June 2002, #6,407,211;
 
US Patent granted November 2004, #6,818,619;
 
US Application Serial Number 10/947,730;
 
European Application Number 00988092.3;
 
Canadian Application Number 2,395,585; and
 
Japanese Application Number 2001-544773.


 
20

--------------------------------------------------------------------------------

 